DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28-55 are currently pending in the application. Applicant’s election without traverse of an antigen binding domain comprising an scFv polypeptide having the sequence of SEQ ID NO:41 and a hinge-transmembrane-intracellular domain polypeptide having the sequence of SEQ ID NO: 3 in the reply filed on 09-14-2022 is acknowledged. Claims 31, 37-40, 46, 47 and 49 are withdrawn from consideration as directed to non-elected species. Claim 46 SEQ ID NO: 20 includes as hinge additional N terminus sequence of the LILRB1 “hinge” regions which is not part of the elected SEQ ID NO: 3 “hinge” region. Therefore claims 28-30, 32-36, 41-45, 48 and 50-55 are examined on the merits below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 32-36, 41, 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Beiman et al (WO2019068007) and further in view of Cordoba et al (WO2015075468). Claim 28 describes an inhibitory CAR molecule comprising CDR regions derived from the elected species of scFv as SEQ ID NO:41. The CAR molecule further comprises ITIM domains selected from the SEQ ID NOs 8-11 and an undefined transmembrane domain. The disclosure of Beiman describes inhibitory chimeric antigen receptors (iCAR) which may bind to the HLA-A2 molecules (0020,0095,Figure 19,figure 15, 00328) and potentially comprise intracellular inhibitory sequences derived from the LIR1 molecule (LIR1B1)(00148) ITIM domains. Beiman additionally discloses an iCAR (SEQ ID NO:10) comprising a scFv molecule which is 98.2% identical to that of the claimed SEQ ID NO:41 with the only differences found in the linker sequence between VH and VL molecules, thus the CDR of this molecule VH and VL are identical to those instantly claimed. The SEQ ID NO: 10 of Beiman does not utilize the particular ITIM intracellular domain derived from the LIR1 molecule  as described. However, the disclosure of Cordoba describes inhibitory CAR systems and molecules of which, homologous to Beiman, describes the use of inhibitory intracellular (ITIM) signalling domains derived from the inhibitory receptor molecules such as the LILRB1 molecule(SEQ ID NO:24, p44 30-35).  As such the SEQ ID NO:24 of Cordoba comprises the ITIM domains such as NYLAAV and VTYAEV (SEQ ID NO:8, 9 respectively) as are instantly claimed. It would thus be obvious considering the disclosure of Beiman and Cordoba to create a inhibitory CAR molecule directed to the HLA-A2 molecule, as a typical loss of heterozygosity receptor in particular cancers , as such comprised of the particular sequences as are jointly disclosed as functional components of iCAR molecules for the purposes of utilizing such molecules in a dual CAR system (iCAR/activating-CAR) which selectively “recognizes” potential cancer cells which may have lost expression of the iCAR molecular target (HLA-A). As such effector cells which comprising such a dual CAR system would preferentially be activated to kill cancer cells while being inhibited by contact with normal cells expressing Class I MHC (HLA-A2 for example). With respect to the claim 29 and 30 the antigen binding molecule of Beiman SEQ ID NO: 10 is an scFv, essentially identical to the claimed SEQ ID NO:41 and thus inherently binds to the HLA-A*02 molecule.  With regards to the claims 32-36 the antigen binding molecule of Beiman SEQ ID NO:10 is 99.2% identical to the instantly claimed SEQ ID NO:41 (see alignment attached, JPEG). The only difference between these two molecules is in the C terminal portion of the scFv VL-VH linker sequence of the instant scFv molecule which comprises an additional GG moiety. In regards to the claim 41 the claimed SEQ ID NO: 7 comprises a sequence found 100% within the SEQ ID NO:24 of Cordoba .  In regards to the claims 50-53 the disclosure of Beiman describes that polynucleotide vectors may be utilized to deliver the chimeric antigen receptors of interest to an effector cell such as a T cell (0074, 00330, 00360).  In regards to the claim 54 the scFv of Beiman comprises VH and VL fragments which are 100% identical to that of the selected SEQ ID NO:41. The additional components are similarly disclosed by the combination of Beiman and Cordoba as described above. In regards to the claim 55 the antibody of the SEQ ID NO:10 comprises a scFv derived from the BB7.2 molecule directed to HLA-A2 variant of MHC-CI molecules.  (00514)
Claim 42,43 are rejected under 35 U.S.C. 103 as being unpatentable over Beiman and Cordoba as applied to claim 28 (42) above, and further in view of Duchateau et al (WO2016097231). The disclosure of Beiman and Cordoba do not particularly describe that the transmembrane domain is 95% identical to the SEQ ID NO: 5. SEQ NO:5 appears to be the transmembrane domain derived from the LILR1B protein sequence. The disclosure of Poirot describes inhibitory CAR molecules  (not-CAR, N-CAR) which are derived created by adding a scFv molecule to the transmembrane and intracellular components of an inhibitory receptor molecule. One such molecule is described as a LIR (LILR) molecule such as LILRB4 molecule, SEQ ID NO:10 and the derived intracellular and transmembrane domain as comprised in a CAR molecule (N-CAR) SEQ ID NO:151 (subsequence of SEQ ID NO:10, residues 219-448)(p105,25-35 p99; Table I ). This sequence comprises a transmembrane domain that is 95.7% identical to the claimed sequence (see alignment). It would therefore be obvious to utilize a transmembrane sequence that is 95% identical to the sequence as in SEQ ID NO:5 as a choice of transmembrane already disclosed as functional in an inhibitory chimeric antigen receptor molecule. 
Claims 44, 45, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Beiman and Cordoba and Duchateau as applied to claim 43 above, and further in view of Sadelain (US20040043401 and Maute et al (US20180251558) . The disclosure of Beiman , Cordoba and Duchateau account for the use of the transmembrane and intracellular domain of the LILR1B molecule in an inhibitory chimeric antigen receptor as described above, but do not explicitly incorporate the LILRB1 “hinge” or stalk region in an inhibitory chimeric antigen receptor. For reference to the entire amino acid sequences of the LILRB1 complete isoform sets the reference of Maute et al is provided as SEQ ID NOs: 1-6. The specific instant sequences that are claimed as LILRB1 hinge portion are the SEQ ID NO: 4 as “hinge” (claim 44 for instance) in the instant specification and SEQ ID NO: 19 as the “short hinge” (claim 45) derived from LILRB1 and incorporated into the N terminal sequence of SEQ ID NO: 3 (claim 48). With regards to the native LILRB1 sequences of the instant application and the sequence reference of Maute et al the SEQ ID NO:4 (and hinge sequences of SEQ ID NO:19  and 3) are identical match to the “hinge” residues of the native LILRB1 isoform 1 (SEQ ID NO: 1) of the disclosure of Maute. This established , the disclosure of Duchateau, describes creating inhibitory chimeric receptors (i-CAR or N-CAR) through removal of  N terminal extracellular topological domain amino acids of naturally occurring inhibitory receptors (as LILRB1 is a type), retaining the stalk (“hinge”), transmembrane and intracellular signalling domain which is then fused to a redirecting scFv antigen targeting domain (see figure 2 for a schematic). Likewise, the disclosure of Sadelain describes the construction of chimeric antigen receptor molecules comprising CD28 stalk (hinge) transmembrane and intracellular signalling domain fused to an additional CD3 zeta intracellular signalling domain which function better by providing costimulatory signal to T cell transduced with the CAR molecules engaged through the antigen binding domain when compared to those with CD28 signalling components arranged in a different order (0030). The disclosure of Sadelain thus describes that utilization of complete native protein sequences retains the conformational integrity of the native receptor  which allows for construction of a CAR molecule that signals as expected and desired relative to the native protein (0031). Thus, considering the disclosure of Duchateau and Sadelain one would initially construct an inhibitory chimeric antigen receptor utilizing inhibitory receptor sequences (stalk/hinge-transmembrane-intracellular signalling domain) derived exactly as arranged in the native LILRB1 inhibitory receptor (as in instant SEQ ID NO:3 for example). One would do this with a reasonable expectation of success that the receptor would be functional and useful when paired with (fused) to an scFv which binds to the HLA-A molecule as is instantly claimed and made obvious by Beiman and Cordoba.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-30, 32-36, 41-45, 48 and 50-55   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11254726 in view of Beiman et al. The disclosure of the reference patent describes all the limitations of the instant claim but does not claim the exact CDR sequences as in instant claim 28, 54, 55 for example. However, the disclosure of Beiman describes an inhibitory CAR molecule as for example SEQ ID NO:10 which comprises an scFv which is essentially identical to that of the instantly claimed SEQ ID NO:41 for example.  As in the reference patent the scFv comprised of the CDR of interest binds to the HLA-A2 molecule and therefore it would be obvious to utilize the scFv of Beiman in the invention of the reference patent as an additional variant which binds to the HLA-A2 molecule. 
Claims 28-30, 32-36, 41-45, 48 and 50-55  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11254726 in view of Beiman, Cordoba, Duchateau, Maute, Sadelain. The reference patent discloses the product an inhibitory chimeric antigen receptor molecule which binds to HLA-A*02 molecule as part of a dual chimeric antigen receptor system. Considering the disclosure as described above it is obvious to construct said chimeric receptor from the particular components as claimed. 
Claims 28-30, 32-36, 41-45, 48 and 50-55 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 
88-117 of copending Application No.17663758 
1-69 of copending Application No. 17706134
1-66 of copending Application No. 17721134
1-45 of copending Application No. 17809409
28-52 of copending Application No. 17589088
1-98 of copending Application No. 17814434
61-128 of copending Application No. 17757056
1-22 of copending Application No. 17633358
28-51 of copending Application No. 17589093
10-24 of copending Application No. 17480454
100-126 of copending Application No. 17662766
in view of Beiman, Cordoba, Duchateau, Maute, Sadelain as applied above. 
The reference claims in various embodiments all described an inhibitory chimeric antigen receptor which comprises an antigen binding domain directed to HLA-A*02 molecule. As such the references as applied above make obvious all of the instant claims. It would therefore be obvious considering the disclosures of inhibitory chimeric antigen receptor directed to the HLA-A*02 molecule in the reference claims to arrive at a chimeric antigen receptor as claimed instantly and explained above. 
This is a provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Summary: No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                              

/AMY E JUEDES/Primary Examiner, Art Unit 1644